Harvey, J.:
(dissenting): I dissent from the second paragraph of the syllabus and the corresponding portion of the opinion. Section 8130, of the General Statutes of 1915, provides:
“That the neglect or refusal of the person on trial to testify, or of a wife-to testify on behalf of her husband, shall not raise any presumption of guilt, nor shall that circumstance be referred to by an attorney prosecuting in the case, nor shall the same be considered by the court or jury before whom the trial takes place.”
The statement of the prosecuting attorney in this case was a direct violation of this statute. There is no practical method of weighing the effect of a statement of this kind upon the jury. The jurors cannot be called as witnesses for the purpose of showing what they considered in arriving at their verdict. Hence, the effect of the rule laid down in the second syllabus is to permit the prosecuting attorney to violate this statute with impunity. It is my judgment that respect for law is not obtained by permitting its open and deliberate violation by officials whose duty it is to enforce it.